Electronically Filed
                                                         Supreme Court
                                                         SCPR-18-0000069
                                                         26-FEB-2018
                            SCPR-18-0000069              10:23 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  IN RE JOYCE E. McCARTY, Petitioner.


                          ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of Petitioner Joyce E. McCarty’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and the
affidavits submitted in support thereof, we conclude that
Petitioner McCarty has fully complied with the requirements of
RSCH Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Joyce E. McCarty, attorney number 4266, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:    Honolulu, Hawai#i, February 26, 2018.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson